Title: General Orders, 1 July 1777
From: Washington, George
To: 



Head-Quarters, Middle-Brook, July 1st 1777.
Oronoque.Orange. Ormond.


A General Court Martial to sit to morrow morning, at 9 o’clock, at the usual place, for the trial of such prisoners as shall be brought before them—All witnesses to attend—Col. Walter Stewart is appointed president of this court. The late Court Martial of which Col. Stevens was president is dissolved.
The several troops and detachments of Col. Bland’s light-horse, are to assemble forthwith at their Colonel’s quarters. The Colonel will apply to the Quarter Master General to assign a place where the regiment may get forage to recruit their horses.
A return of the sick in camp, of the different regiments, to be made to the Surgeon General of the army, every Tuesday and Friday, at 9 o’clock in the morning, specifying the men’s names, diseases, and the companies they belong to. These returns to be signed by the regimental surgeons.
Jonathan Mifflin Esqr: & Henry Emanuel Lutterlo Esqr: are appointed Deputy Quarter Master’s General for this army, with the rank of Colonel, and are to be respected and obeyed as such.
Clement Biddle Esqr: is appointed Commissary General of forage for this army.
Notwithstanding the order of June 3rd The General is informed, that many officers are turning their horses into fields of grain and grass, and giving assurances to the proprietors of them, that the damage done shall be paid for by the Quarter-Master General—When he recollects the orders already given, and considers the variety of distresses under which the Inhabitants of New-Jersey are still groaning—The General is astonished to find that neither duty, honor, nor humanity can restrain officers from so cruel and unlawful a practice—He therefore once more, in the most pointed and positive terms forbids it, and orders that no horse be turned into any field whatever, without license first obtained from the Quarter-Master General, or some person acting under

his authority. After this second notice, any officers, offending, upon complaint being made, may rest assured that they shall not only be answerable for the damage done, but brought before a Court Martial for disobedience of orders.
